      Case 2:21-cv-00347-WHA-JTA Document 19 Filed 06/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

LETTERRON BRANNON,              )
                                )
    Plaintiff,                  )
                                )
    v.                          )           CASE NO. 2:21-CV-347-WHA-JTA
                                )
AGENT TYLER PATTERRSON, et al., )
                                )
    Defendants.                 )


                                       ORDER

       On May 21, 2021, the Magistrate Judge filed a Recommendation to which no timely

objection has been filed. Doc. 10. There being no objection filed to the Recommendation,

and after an independent review of the file, the Court concludes the Magistrate Judge’s

Recommendation should be adopted. Accordingly, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge (Doc. 10) is ADOPTED.

       2. Plaintiff’s Complaint against Defendant Bracke is DISMISSED without prejudice

under 28 U.S.C. § 1915A(b)(1).

       3. Plaintiff’s Complaint against the Opp Police Department is DISMISSED with

prejudice under 28 U.S.C. § 1915A(b)(1).

       4. Defendants Bracke and the Opp Police Department are TERMINATED as parties

prior to service of process.
      Case 2:21-cv-00347-WHA-JTA Document 19 Filed 06/17/21 Page 2 of 2




      The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure as to

Defendants Bracke and the Opp Police Department.

      This case is not closed and is referred to the United States Magistrate Judge for

further proceedings regarding Plaintiff’s claims against the remaining defendants.

      Done, this 17th day of June 2021.



                                  /s/ W. Harold Albritton
                                  W. HAROLD ALBRITTON
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                            2
